                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

                                       No. 7:11-CR-12-FL-1
                                       No. 7:18-CV-217-FL

 SCOTT CHRISTOPHER CHAVIS,                      )
                                                )
                        Petitioner,             )
                                                )                      ORDER
                      v.                        )
                                                )
 UNITED STATES OF AMERICA,                      )
                                                )
                        Respondent.             )


       This matter is before the court on the Memorandum and Recommendation (“M&R”) of

United States Magistrate Judge Kimberly A. Swank, regarding the petitioner’s motion to vacate,

set aside, or correct his sentence, under 28 U.S.C. § 2255 (DE 55, 58), and the government’s

motion to dismiss (DE 64). No objections to the M&R have been filed, and the time within which

to make any objection has expired. This matter is ripe for ruling.

       Upon careful review of the M&R and of the record generally, having found no clear error,

the court hereby ADOPTS the recommendation of the magistrate judge as its own, and, for the

reasons stated therein, the government’s motion to dismiss is GRANTED, petitioner’s motions are

DENIED, and this matter is DISMISSED. Under 28 U.S.C. § 2253(c), the court has reviewed the

arguments raised, and, in light of the applicable standard, a certificate of appealability is DENIED.

The clerk of court is DIRECTED to close the case.

       SO ORDERED this the 21st day of April, 2021.


                                                              ______________________________
                                                              LOUISE W. FLANAGAN
                                                              United States District Judge



           Case 7:11-cr-00012-FL Document 73 Filed 04/21/21 Page 1 of 1
